Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Response after Ex Parte Quayle Office Action filed on 02/10/22.
3.	Claims 21-35 are under examination.
4.	Claim 21 is amended.
 
Response to Arguments
5.	Applicant amendment filed on 02/10/22, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
6.	Applicant amendment filed on 01/24/22, with regards claim objection (Claim 21) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.


Allowable Subject Matter
7.	Claims 21-35 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Takeda et al. 2021/0160016 A1 (Title: User terminal and radio communication method) (See abstract, Para. 0027, 0032 & 0045).
B.	Fakoorian et al. 2019/0261354 A1 (Title: Enhanced uplink grant-free/downlink semi-persisitence scheduling for ultra-reliable low latency communications) (See abstract, Para. 0004-00058 & 0081).
C.	Ying et al. 2019/0082450 A1 (Title: user equipment, base station and methods for uplink transmission without grant) (See abstract, Para. 0033-0034 & 0040-0041).


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469